UN|TED STATES DlSTR|CT COURT
N||DDLE D|STR|CT OF LOUISIANA

ANTHONY JAN|ES GRAY
C|VIL ACT|ON

VERSUS
15-826-SDD-EWD

JEFF W|NGHA|VI, ET AL.

RU|=|NG AND JUDGMENT OF D|SM|SSA|=

The Court has carefully considered the i:'etit."on,1 the record, the law applicable to
this actionl and the Repon‘ and Recomrnendation2 of United States |'vlagistrate Judge Erin
Wi|der-Doomes dated March 1, 2019, to Which an Objection3 was filed and also reviewed

The Court hereby approves the Report and Recomrnendation of the Magistrate
Judge and adopts it as the Court‘s opinion herein.

ACCORD|NGLY, Petitioner's application for habeas corpus relief is hereby
DEN|ED as untimely and this proceeding is hereby D|SM|SSED W|TH PREJUD|CE.

|T |S FURTHER ORDERED that, if Petitioner seeks to pursue an appeal in this
case` a certificate of appealability is hereby DEN|ED.

eaton Rouge, Louisiana the L%ay of March, 2019.

QS%LD.£(@K:CH|EF D|STRICT JUDGE

NllDDLE Dl RlCT OF LOU|S|ANA

 

 

1 Rec. Doc. 1.
2 Rec. Doc. 16.
3 Rec. Doc. 1?_

